UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33738 Morgans Hotel Group Co. (Exact name of registrant as specified in its charter) Delaware 16-1736884 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 475 Tenth Avenue New York, New York (Address of principal executive offices) (Zip Code) 212-277-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of the registrant’s common stock, par value $0.01 per share, as of August 4, 2015 was 34,627,055. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS MORGANS HOTEL GROUP CO. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2015 (UNAUDITED) AND DECEMBER 31, 2014 5 MORGANS HOTEL GROUP CO. UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS FOR THE PERIODS ENDED JUNE 30, 2015 and 2014 6 MORGANS HOTEL GROUP CO. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PERIODS ENDED JUNE 30, 2015 and 2014 7 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 8 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 46 ITEM4. CONTROLS AND PROCEDURES 47 PART II. OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 47 ITEM1A. RISK FACTORS 49 ITEM6. EXHIBITS 49 2 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are generally identifiable by use of forward-looking terminology such as “may,” “will,” “should,” “potential,” “intend,” “expect,” “endeavor,” “seek,” “anticipate,” “estimate,” “overestimate,” “underestimate,” “believe,” “could,” “project,” “predict,” “continue” or other similar words or expressions. References to “we,” “our” and the “Company” refer to Morgans Hotel Group Co. together in each case with our consolidated subsidiaries and any predecessor entities unless the context suggests otherwise. We may from time to time make written or oral statements that are “forward-looking,” including statements contained in this report and other filings with the Securities and Exchange Commission and in reports to our stockholders. These forward-looking statements reflect our current views about future events and are subject to risks, uncertainties, assumptions and changes in circumstances that may cause our actual results to differ materially from those expressed in any forward-looking statement. Forward-looking statements in this Quarterly Report on Form 10-Q include, without limitation, statements regarding our expectations with respect to: · our future financial performance, including selling, general and administrative expenses, capital expenditures, income taxes and our expected available cash and use of cash and net operating loss carryforwards; · the use of our available cash; · our business operations, including entering into new management, franchise or licensing agreements and enhancing the value of existing hotels and management agreements; · the status and expectations with respect to the development of new hotels; · the effect of new lodging supply; · the impact of the strong U.S. dollar and a weak global economy; and · the outcome of litigation or settlement discussions to which the Company is a party. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Important risks and factors that could cause our actual results to differ materially from those expressed in any forward-looking statements include, but are not limited to, the risks discussed in our Annual Report on Form 10-K for the fiscal year ended December31, 2014 and other documents we file with the Securities and Exchange Commission from time to time. Important risks and factors that could cause our actual results to differ materially from those expressed in any forward-looking statements include, but are not limited to economic, business, competitive market and regulatory conditions such as: · a downturn in economic and market conditions, both in the U.S. and internationally, particularly as it impacts demand for travel, hotels, dining and entertainment; · our levels of debt, our ability to refinance our current outstanding debt, repay outstanding debt or make payments on guarantees as they may become due, general volatility of the capital markets and our ability to access the capital markets, and the ability of our joint ventures to do the foregoing; · the impact of financial and other covenants in our loan agreements and other debt instruments that limit our ability to borrow and restrict our operations; · our history of losses; · our ability to compete in the “boutique” or “lifestyle” hotel segments of the hospitality industry and changes in the competitive environment in our industry and the markets where we invest; · our ability to protect the value of our name, image and brands and our intellectual property; · risks related to natural disasters, terrorist attacks, the threat of terrorist attacks and similar disasters; · risks related to our international operations, such as global economic conditions, political or economic instability, compliance with foreign regulations and satisfaction of international business and workplace requirements; · our ability to timely fund the renovations and capital improvements necessary to sustain the quality of the properties of Morgans Hotel Group and associated brands; · risks associated with the acquisition, development and integration of properties and businesses; · the risks of conducting business through joint venture entities over which we may not have full control; 3 · our ability to perform under management agreements and to resolve any disputes with owners of properties that we manage but do not wholly own; · potential terminations of management agreements; · the impact of any material litigation, claims or disputes, including labor disputes; · the seasonal nature of the hospitality business and other aspects of the hospitality and travel industry that are beyond our control; · our ability to maintain state of the art information technology systems and protect such systems from cyber-attacks; · our ability to comply with complex U.S. and international regulations, including regulations related to the environment, labor, food and beverage operations, and data privacy; · ownership of a substantial block of our common stock by a small number of investors and the ability of such investors to influence key decisions; · the impact of any dividend payments or accruals on our preferred securities on our cash flow and the value of our common stock; · the impact of any strategic alternatives considered by our Board of Directors and/or pursued by the Company; · the impact of changes in our management team, including the recent resignation of our interim chief executive officer; and · other risks discussed in our Annual Report on Form 10-K in the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Result of Operations.” Other than as required by applicable law, we are under no duty to update any of the forward-looking statements after the date of this report to conform these statements to actual results. 4 Morgans Hotel Group Co. Consolidated Balance Sheets (in thousands, except share data) June 30, December 31, (unaudited) ASSETS Property and equipment, net $ $ Goodwill Investments in and advances to unconsolidated joint ventures Cash and cash equivalents Restricted cash Accounts receivable, net Related party receivables Prepaid expenses and other assets Deferred tax asset, net Assets held for sale — Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Debt and capital lease obligations $ $ Accounts payable and accrued liabilities Accounts payable and accrued liabilities on assets held for sale — Deferred gain on asset sales Other liabilities Total liabilities Redeemable noncontrolling interest — Commitments and contingencies Preferred stock, $0.01 par value; liquidation preference $1,000 per share, 40,000,000 shares authorized; 75,000 shares issued at June 30, 2015 and December 31, 2014, respectively Common stock, $0.01 par value; 200,000,000 shares authorized; 36,277,495 shares issued at June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Treasury stock, at cost, 1,678,508 and 1,899,707 shares of common stock at June 30, 2015 and December 31, 2014, respectively ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Morgans Hotel Group Co. stockholders’ deficit ) ) Noncontrolling interest Total deficit ) ) Total liabilities, redeemable noncontrolling interest and stockholders’ deficit $ $ See accompanying notes to these consolidated financial statements. 5 Morgans Hotel Group Co. Consolidated Statements of Comprehensive Loss (in thousands, except per share data) Three Months EndedJune 30, Three Months EndedJune 30, Six Months Ended June 30, Six Months Ended June 30, Revenues: (unaudited) Rooms $ Food and beverage Other hotel Total hotel revenues Management fee-related parties and other income Total revenues Operating Costs and Expenses: Rooms Food and beverage Other departmental Hotel selling, general and administrative Property taxes, insurance and other Total hotel operating expenses Corporate expenses, including stock compensation of $0.6 million, $0.8 million, $0.9 million, and $2.7 million, respectively Depreciation and amortization Restructuring and disposal costs Development costs Loss on receivables from unconsolidated joint venture — — Total operating costs and expenses Operating income (loss) ) Interest expense, net Impairment loss and equity in income of investment in unconsolidated joint venture (2 ) (2 ) (4 ) Gain on asset sales ) Other non-operating expenses Loss before income tax expense ) Income tax expense 66 Net loss ) Net loss (income) attributable to noncontrolling interest 13 ) 27 ) Net loss attributable to Morgans Hotel Group Co. ) Preferred stock dividends and accretion ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Other comprehensive loss: Unrealized gain on valuation of cap agreements, net of tax 29 17 Foreign currency translation adjustment — ) Comprehensive loss $ ) $ ) $ ) $ ) Loss per share: Basic and diluted attributable to common stockholders $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to these consolidated financial statements. 6 Morgans Hotel Group Co. Consolidated Statements of Cash Flows (in thousands) Six Months Ended June 30, Cash flows from operating activities: (unaudited) Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of other costs Amortization and write off of deferred financing costs Amortization of discount on convertible notes — Amortization of deferred gain on asset sales ) ) Stock-based compensation Accretion of interest Impairment loss and equity in income of investment in unconsolidated joint venture (4 ) Loss on receivables from unconsolidated joint venture — Gain on sale and disposal of assets ) ) Change in fair value of TLG Promissory Notes — 5 Change in value of interest rate caps 77 — Changes in assets and liabilities: Accounts receivable, net ) Related party receivables ) Restricted cash Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Additions to property and equipment ) ) Deposits into capital improvement escrows, net ) ) Distributions from unconsolidated joint ventures 4 4 Proceeds from asset sale, net — Development hotel funding ) — Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from debt — Payments on debt and capital lease obligations ) ) Debt issuance costs — ) Cash paid in connection with vesting of stock based awards ) ) Distributions to holders of noncontrolling interests in consolidated subsidiaries — ) Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ 1 $ Non cash financing activities are as follows: Write off of discount on convertible debt $ — $ See accompanying notes to these consolidated financial statements. 7 Morgans Hotel Group Co. Notes to Consolidated Financial Statements 1. Organization and Formation Transaction Morgans Hotel Group Co., a Delaware corporation (the “Company”), was incorporated on October19, 2005. The Company operates, owns, acquires, develops and redevelops boutique hotels, primarily in gateway cities and select resort markets in the United States, Europe and other international locations.
